Title: To Benjamin Franklin from Thomas Paine, 24 October 1778
From: Paine, Thomas
To: Franklin, Benjamin


Dear Honored Sir
Philadelphia Oct. 24th. 1778
I congratulate you on your accession to the State of Minister Plenipotentiary. Could you have lived to fill a particular point in the Circle of human Affairs, it would have been That to which you are now so honorably called.

We rub and drive on, all things considered beyond what could ever be expected, and instead of wondering why some things have not been done better, the greater wonder is we have done so well. As I wish to render the History of this Revolution as compleat as possible I am unwilling to begin it too soon, and should be glad to consult you first, because the real Motives of the British King and Ministry in commencing the War will form a considerable political Part. I am sufficiently perswaded myself that they wished for a Quarrel and intended to annex America to the Crown of England as a Conquered Country; they had no doubt of Victory and hoped for what they might call a Rebellion, but we have not, on this Side the Water, sufficient proof of This at present. I intend to embellish it with plates of heads Plans &c which likewise cannot be perfected here.
I enjoy thank God a good Share of health and hopes and tho’ my Situation is no ways advantageous, it is nevertheless agreeable. I have the pleasure of being respected and I feel a little of that satisfactory kind of pride that tells me I have some right to it. I am not much harried in the Secretary department, and have sufficient leisure for any thing else.
At this Time the public expectations run high on the Enemy quitting New York, but for what or where is all uncertain, neither do I beleive they know what to do themselves.
The Marquiss de Fayette returns with the warmest Thanks from this Country. His Amiable and benevolent Manners have been a living contradiction to the narrow spirited declarations of the British Commissioners. He happily returns in safety, which, considering the exposures he has gone thro’, is rather to be wondered at.
A large Detachment is Sailed from N. york Destination unknown—probably for Boston, but as you will receive later Information than this Letter can Convey, any thing which I may mention will be of little use. I am, with every wish for your happiness Your obliged and Affectionate Humble Servant
T Paine
Please to presant my Compts. to your Grandsons.
 
Addressed: His Excellency / Benjamin Franklin / Paris / Favor / Marquis de Fayette
Endorsed: Mr Paine Oct. 24. 78
Notation: Mr. Paine
